— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered July 29, 1982, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Tomei, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the warrantless arrest in his home and the seizure of a gun found therein violated his constitutional rights. The hearing court properly found that the warrantless arrest was due to exigent circumstances (see, Dorman v United States, 435 F2d 385, 392; People v Gordon, 110 AD2d 778, 780; People v Green, 103 AD2d 362, 363-364) and that the gun was properly seized in the search as incidental to the lawful arrest (see, People v Knapp, 52 NY2d 689).
Under the circumstances of this case we also reject the defendant’s contention that the sentence imposed was excessive (see, People v Farrar, 52 NY2d 302, 305; People v Suitte, 90 AD2d 80, 86-87). Niehoff, J. P., Rubin, Fiber and Kunzeman, JJ., concur.